FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30226

               Plaintiff - Appellee,             D.C. No. 3:04-cr-00517-RE

  v.
                                                 MEMORANDUM*
DEVON DUCHAUNT JONES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                    James A. Redden, District Judge, Presiding

                              Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Devon Duchaunt Jones appeals pro se from the district court’s order denying

his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jones contends that he is eligible for a sentence reduction because his

Guideline range at sentencing was calculated under U.S.S.G. § 2D1.1 and that

range was subsequently lowered by Amendment 750 to the Sentencing Guidelines.

We review de novo whether a district court has authority to modify a sentence

under section 3582(c)(2). See United States v. Pleasant, 704 F.3d 808, 810 (9th

Cir. 2013).

      To determine whether a sentence reduction is warranted under section

3582(c)(2), the court must calculate the Guidelines range that would have been

applicable to the defendant if the amendment had been in effect at the time the

defendant was sentenced. See U.S.S.G. § 1B1.10(b)(1). Jones is a career offender

and, had the amendment been in effect at his sentencing, the applicable Guidelines

range would have been the career offender range. See U.S.S.G. § 4B1.1(b). That

range is identical to the range used at his original sentencing. Therefore,

Amendment 750 did not lower Jones’s applicable Guidelines range, and he is

ineligible for a sentence reduction. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10

cmt. n.1(A); United States v. Waters, 648 F.3d 1114, 1116-17 (9th Cir. 2011).

      In light of this disposition, we decline to reach Jones’s remaining

contentions.

      AFFIRMED.